  1
      SHEPPARD, MULLIN, RICHTER &                             Richard A. Lapping (SBN: 107496)
  2   HAMPTON LLP                                             TRODELLA & LAPPING LLP
         A Limited Liability Partnership                      540 Pacific Avenue
  3      Including Professional Corporations                  San Francisco, CA 94133
      ORI KATZ, Cal. Bar No. 209561                           Telephone:    (415) 399-1015
  4   J. BARRETT MARUM, Cal. Bar No. 228628                   Facsimile:    (415) 651-9004
      MATT KLINGER, Cal. Bar No. 307362                       Email: Rich@TrodellaLapping.com
  5   GIANNA SEGRETTI, Cal. Bar No. 323645
      Four Embarcadero Center, 17th Floor                     Conflicts Counsel for Original Debtors and
  6   San Francisco, California 94111-4109                    Proposed Conflicts Counsel for the LLC/LP
      Telephone:     415.434.9100                             Debtors
  7   Facsimile:     415.434.3947
      Email:         okatz@sheppardmullin.com
  8                  bmarum@sheppardmullin.com
                     mklinger@sheppardmullin.com
  9                  gsegretti@sheppardmullin.com

10 Counsel for the Original Debtors and
      Proposed Counsel for the LLC/LP Debtors1
11
                                  UNITED STATES BANKRUPTCY COURT
12
                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
13
      In re                                                   Case No. 20-30604
14                                                            (Jointly Administered with Case No. 20-
   PROFESSIONAL FINANCIAL                                     30579)
15 INVESTORS, INC.                                            (Joint Administration Requested with Case Nos.
                      Debtor.                                 20-30908, 20-30909, 20-30910, 20-30911, 20-
16                                                            30912, 20-30913, 20-30914, 20-30915, 20-30916,
      In re
                                                              20-30917, 20-30919, 20-30920, 20-30922, 20-
17                                                            30923, 20-30924, 20-30925, 20-30927, 20-30928,
   PROFESSIONAL INVESTORS SECURITY
                                                              20-30929, 20-30930, 20-30934, 20-30935, 20-
18 FUND, INC.                                                 30936, 20-30937, 20-30938, 20-30939, 20-30940,
19                    Debtor.2                                20-30941, 20-30942)

20                                                            Chapter 11
   PROFESSIONAL INVESTORS SECURITY
21 FUND I, A CALIFORNIA LIMITED                               EX PARTE APPLICATION REQUESTING
   PARTNERSHIP                                                (I) JOINT ADMINISTRATION OF CASES
22                                                            AND (II) TEMPORARY SUSPENSION OF
                       Debtor.                                DEADLINE FOR FILING PROOF OF
23                                                            CLAIM

24                                                            [No Hearing Required]

25
      1
26  Professional Financial Investors, Inc. (“PFI”) and Professional Investors Security Fund, Inc. (“PISF”), are
   collectively referred to herein as the “Original Debtors”). The term “LLC/LP Debtors” is defined further
27 below in this Motion.
      2
28     The chapter 11 bankruptcy cases of the Original Debtors are jointly administered pursuant to an order
      entered by this Court on July 27, 2020 as Dkt. No. 12 in Case No. 20-30604 (the “PFI Case”).
    SMRH:4851-4163-6818.7
                                                        -1-
Case:120920
       20-30604 Doc#        293     Filed: 12/16/20      Entered: 12/16/20 16:11:07         Page 173ZL-319169
                                                                                                   of
                                                16
  1 PROFESSIONAL INVESTORS SECURITY
    FUND IV, A CALIFORNIA LIMITED
  2 PARTNERSHIP
  3                Debtor.

  4
      PROFESSIONAL INVESTORS SECURITY
  5 FUND VII, A CALIFORNIA LIMITED
      PARTNERSHIP
  6
                   Debtor.
  7
  8 PROFESSIONAL INVESTORS SECURITY
      FUND IX, A CALIFORNIA LIMITED
  9 PARTNERSHIP
10                 Debtor.
11 PROFESSIONAL INVESTORS SECURITY
      FUND XII, A CALIFORNIA LIMITED
12 PARTNERSHIP
13                 Debtor.
14
      PROFESSIONAL INVESTORS SECURITY
15 FUND XIV, A CALIFORNIA LIMITED
      PARTNERSHIP
16
                   Debtor.
17
18 PROFESSIONAL INVESTORS SECURITY
      FUND XV, A CALIFORNIA LIMITED
19 PARTNERSHIP
20                 Debtor.
21 PROFESSIONAL INVESTORS SECURITY
      FUND XVII, A CALIFORNIA LIMITED
22 PARTNERSHIP
23                 Debtor.
24
      PROFESSIONAL INVESTORS SECURITY
25 FUND XVIII, A CALIFORNIA LIMITED
      PARTNERSHIP
26
                   Debtor.
27
28
    SMRH:4851-4163-6818.7
                                                    -2-
Case:120920
       20-30604 Doc#        293   Filed: 12/16/20   Entered: 12/16/20 16:11:07   Page 273ZL-319169
                                                                                        of
                                              16
  1 PROFESSIONAL INVESTORS 20, LLC
  2                Debtor.

  3
      PROFESSIONAL INVESTORS 21, LLC
  4
                   Debtor.
  5
  6 PROFESSIONAL INVESTORS 22, LLC
  7                Debtor.
  8
      PROFESSIONAL INVESTORS 23, LLC
  9
                   Debtor.
10
11 PROFESSIONAL INVESTORS 24, LLC
12                 Debtor.
13
      PROFESSIONAL INVESTORS 25, LLC
14
                   Debtor.
15
16 PROFESSIONAL INVESTORS 26, LLC
17                 Debtor.
18
      PROFESSIONAL INVESTORS 27, LLC
19
                   Debtor.
20
21 PROFESSIONAL INVESTORS 29, LLC
22                 Debtor.
23
      PROFESSIONAL INVESTORS 30, LLC
24
                   Debtor.
25
26 PROFESSIONAL INVESTORS 32, LLC
27                 Debtor.
28
    SMRH:4851-4163-6818.7
                                                    -3-
Case:120920
       20-30604 Doc#        293   Filed: 12/16/20   Entered: 12/16/20 16:11:07   Page 373ZL-319169
                                                                                        of
                                              16
 1 PROFESSIONAL INVESTORS 33, LLC
 2                  Debtor.

 3
     PROFESSIONAL INVESTORS 34, LLC
 4
                    Debtor.
 5
 6 PROFESSIONAL INVESTORS 35, LLC
 7                  Debtor.
 8
     PROFESSIONAL INVESTORS 36, LLC
 9
                    Debtor.
10
11 PROFESSIONAL INVESTORS 37, LLC
12                  Debtor.
13
     PROFESSIONAL INVESTORS 40, LLC
14
                    Debtor.
15
16 PROFESSIONAL INVESTORS 41, LLC
17                  Debtor.
18
     PROFESSIONAL INVESTORS 46, LLC
19
                    Debtor.
20
21          Professional Financial Investors, Inc., the above-captioned debtor and debtor-in-
22 possession, hereby applies (the “Application”) to the Court for the entry of an order (i) directing
23 the joint administration of the PFI Case with the bankruptcy cases (collectively, the “LLC/LP
24 Cases”) of each of the twenty-nine (29) of PFI’s affiliates (collectively, the “LLC/LP Debtors”)
25 listed on Exhibit A for procedural purposes only, including authorizing the Original Debtors and
26 LLC/LP Debtors to file their monthly operating reports on a consolidated basis in the PFI Case
27 and (ii) temporarily suspending the deadline for non-government creditors to file proofs of claim
28 against the LLC/LP Debtors and approving related notice procedures. In support of this
   SMRH:4851-4163-6818.7
                                                -4-
Case:120920
       20-30604    Doc# 293      Filed: 12/16/20    Entered: 12/16/20 16:11:07        Page 473ZL-319169
                                                                                             of
                                             16
  1 Application, PFI submits the declaration of Michael Hogan filed concurrently with this
  2 Application (the “Hogan Declaration”). In further support of this Application, PFI respectfully
  3 represents as follows:
  4                                                        I.

  5                                              INTRODUCTION

  6           This Court has previously granted PFI’s request to jointly administer the PFI Case with the

  7 bankruptcy case of PISF. This Application seeks similar relief for reasons parallel to those
  8 described in that prior request.3 Granting the joint administration of the LLC/LP Cases under the
  9 PFI Case will eliminate the burden on the Court of administering what would otherwise be thirty
10 (30) separately-administered bankruptcy cases involving affiliated entities, simplify the United
11 States Trustee’s ability to supervise such cases, and aid creditors and the debtors themselves as
12 they monitor and participate in the bankruptcy process of PFI and LLC/LP Debtors. PFI and the
13 LLC/LP Debtors anticipate that their respective chapter 11 case will proceed according to the
14 same timetable and that most of the notices, applications, motions and other pleadings filed and
15 orders entered in these cases will effect each of the debtors. Joint administration of the LLC/LP
16 Debtors’ Cases with the PFI Case will eliminate the need to prepare, replicate, serve, and file
17 duplicative notices, applications, and orders, thereby saving PFI and the LLC/LP Debtors’ estates
18 considerable expense and resources, without adversely affecting creditors’ rights.
19            Meanwhile, the deadline for non-governmental creditors to file proofs of claim against

20 LLC/LP Debtors (the “Bar Date”) has not been set, but likely will be sometime in March or April
21 2021. The LLC/LP Debtors believe they will have several hundred total potential creditors and
22 equity holders, many of whom are believed to be elderly individuals and may have trouble
23 completing a proof of claim. Numerous non-governmental creditors expressed concern about the
24
25
26
27
      3
28     The prior request did not seek authorization to for the Original Debtors to file consolidated monthly
      operating reports.
    SMRH:4851-4163-6818.7
                                                         -5-
Case:120920
       20-30604 Doc#         293     Filed: 12/16/20      Entered: 12/16/20 16:11:07          Page 573ZL-319169
                                                                                                     of
                                                 16
  1 bar date in the PFI Case and their ability to timely file a claim.4 The LLC/LP Debtors anticipate
  2 that numerous of their non-governmental creditors and equity holders, who substantially overlap
  3 with creditors in the PFI Case, will have similar concerns. Temporarily suspending the Bar Date
  4 as requested in this Application, which was granted in the PFI Case, will alleviate the likely
  5 concerns of the LLC/LP Debtors’ creditors and equity holders and to allow such parties ample
  6 time to file any proof of claim they determine is necessary. Once the LLC/LP Debtors’ Schedules
  7 are on file and after gathering perspectives from creditors regarding a reasonable new Bar Date,
  8 the Original Debtors and the LLC/LP Debtors will submit a subsequent motion to set a new Bar
  9 Date for such claims.
10           PFI anticipates that over the next several months, twelve (12) more limited liability

11 companies that are affiliated to PFI will also enter into chapter 11. PFI further anticipates
12 requesting that the bankruptcy cases of those entities also be jointly administered, for procedural
13 purposes only, under the PFI Case. PFI and the LLC/LP Debtors are exploring how to most
14 efficiently (i) seek the joint administration of those likely future cases and (ii) obtain for those
15 future debtors the same “first day” relief that is afforded to the LLC/LP Debtors. PFI is
16 considering filing a motion that would allow such future debtors to opt in to any existing “first
17 day” orders that provide relief to the LLC/LP Debtors. PFI and the LLC/LP Debtors welcome a
18 discussion with the Court regarding the most efficient means of addressing such issues.
19           This Application is based on the discussion below, the declaration of Michael Hogan filed

20 concurrently with this Application (the “Hogan Declaration”), all relevant papers of record in
21 these proceedings, and such further pleadings, evidence, and argument as may be presented in
22 connection with this Application.
23                                                      II.

24                                             BACKGROUND

25
26
27   4
    As a result of this concern, on August 13, 2020, PFI filed an ex parte motion to temporarily suspend the
28 bar date in the PFI Case. This Court granted that motion pursuant to its order entered on August 14, 2020
   as Dkt. No. 56.
    SMRH:4851-4163-6818.7
                                                       -6-
Case:120920
       20-30604 Doc#        293    Filed: 12/16/20     Entered: 12/16/20 16:11:07         Page 673ZL-319169
                                                                                                 of
                                               16
  1          On July 26, 2020 PFI commenced the PFI Case under chapter 11 of title 11 of the United

  2 States Bankruptcy Code (the “Bankruptcy Code”).
  3          On July 27, 2020, this Court entered an order as Dkt. No. 12 approving PFI’s application

  4 to jointly administer the PFI Case with the chapter 11 bankruptcy case of PISF.
  5          On August 13, 2020, the Original Debtors filed their Ex Parte Motion to Temporarily

  6 Suspend Deadline for Filing Proofs of Claim (the “Bar Date Motion”) in the PFI Case in which
  7 they requested the Court temporarily suspend the deadline for filing proofs of claim against the
  8 Original Debtors. This Court entered its order approving the Bar Date Motion on August 14,
  9 2020. The Original Debtors have not yet filed a motion to set a new bar date in the PFI Case.
10           On November 20, 2020, PFI filed an involuntary chapter 11 petition against each of the

11 LLC/LP Debtors under chapter 11 of the Bankruptcy Code, commencing the LLC/LP Cases.
12           On December 11, 2020, this Court entered an order for relief against each of the LLC/LP

13 Debtors,
14           The LLC/LP Debtors are in possession of their properties and assets as debtors in

15 possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request has been
16 made for the appointment of a trustee or examiner, and no official committee has been appointed
17 in the LLC/LP Cases.
18
                                                      III.
19
                                           RELIEF REQUESTED
20
             By this Application, PFI respectfully requests entry of an order, substantially in the form
21
      attached hereto as Exhibit B, (i) directing the joint administration of the LLC/LP Cases for
22
      procedural purposes only, under the case number assigned to the PFI Case (i.e., 20-30604),
23
      including authorizing the Original Debtors and LLC/LP Debtors to file their monthly operating
24
      reports on a consolidated basis in the PFI Case and (ii) temporarily suspending the deadline for
25
      non-government creditors to file proofs of claim against the LLC/LP Debtors and approving
26
      related notice procedures. The statutory bases for directing the joint administration of the PFI
27
      Case with the LLC/LP Cases as requested herein are section 105(a) of the Bankruptcy Code; Rule
28
    SMRH:4851-4163-6818.7
                                                      -7-
Case:120920
       20-30604 Doc#        293   Filed: 12/16/20     Entered: 12/16/20 16:11:07        Page 773ZL-319169
                                                                                               of
                                              16
  1 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and Rule 1015-1
  2 of the Bankruptcy Local Rules of the United States Bankruptcy Court for the Northern District of
  3 California (the “Local Rules”). The statutory bases for temporarily suspending the deadline for
  4 non-government creditors to file proofs of claim as requested herein are sections 105(a) and 501 of
  5 the Bankruptcy Code; Rules 2002, 3002, 3003(c)(3), and 9006(b) of the Bankruptcy Rules; and
  6 Rule 3003-1 of the Local Rules.
  7                                                  IV.

  8                                            ARGUMENT

  9 A.      Joint Administration is Warranted Under These Circumstances

10          Pursuant to Bankruptcy Rule 1015(b), this Court may order the joint administration of the

11 estates of “a debtor and an affiliate” if their petitions “are pending in the same court.” Fed. R.
12 Bankr. P. 1015(b). The LLC/LP Debtors are “affiliates” of PFI as that term is defined in section
13 101(2) of the Bankruptcy Code. 11 U.S.C. §101(2). PFI has an equity interest ranging from 30%
14 to 40% in each of the above-captioned limited liability companies and is also the general manager
15 of each of the LLCs. PFI has a general partner interest in each of the above-captioned limited
16 partnerships and owns the vast majority of interest in the LPs. Accordingly, the Court is
17 authorized to jointly administer the LLC/LP Cases under the case number assigned to the PFI Case
18 for procedural purposes.
19          In addition, Rule 1015-1 of the Local Rules provides in relevant part, as follows:

20                  In the event there are related bankruptcy cases, the debtor shall file a
                    Notice of Related Case(s) at the time of filing of a petition for relief, and
21                  shall serve a copy of the notice upon the United States Trustee, other than
                    when filed by ECF. The notice shall list the name, filing date, and case
22                  number of any related cases.

23                  A motion by a party in interest to transfer a case or cases shall be
                    addressed to the Judge presiding in the earliest filed case and served on the
24                  debtors and all trustees appointed in the cases.

25 Local Rule 1015-1(b), (d).
26          Pursuant to Local Rule 1015-1, on November 20, 2020, PFI filed a Notice of Related

27 Cases in each of the LLC/LP Cases and such notices were served upon the United States Trustee.
28
    SMRH:4851-4163-6818.7
                                                     -8-
Case:120920
       20-30604 Doc#        293   Filed: 12/16/20    Entered: 12/16/20 16:11:07        Page 873ZL-319169
                                                                                              of
                                              16
  1          The Hogan Declaration filed concurrently with this Application establishes that the joint

  2 administration of the LLC/LP Debtors’ respective estates with the estate of PFI is warranted and
  3 will promote an efficient administration of the respective bankruptcy cases of PFI and each of the
  4 LLC/LP Debtors.
  5          Given the provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules,

  6 as well as the LLC/LP Debtors’ affiliation with PFI joint administration of the LLC/LP Cases with
  7 the PFI Case is warranted. PFI anticipates that the LLC/LP Cases will proceed according to the
  8 same timetable and that most of the notices, applications, motions and other pleadings filed and
  9 orders entered in the LLC/LP Cases will also effect PFI. Joint administration of the LLC/LP
10 Cases with the PFI Case will eliminate the need to prepare, replicate, serve, and file duplicative
11 notices, applications, and orders, thereby saving the estates of PFI and the LLC/LP Debtors
12 considerable expense and resources. This will allow PFI, the LLC/LP Debtors, and other parties-
13 in-interest to (i) file one pleading in one case rather than separate pleadings in separate cases,
14 (ii) combine and streamline the service of pleadings and notices on creditors and other parties-in-
15 interest, and (iii) monitor the PFI Case and each of the LLC/LP Cases by reviewing only one
16 docket. Further, joint administration will relieve this Court of the burden of entering
17 multiplicative orders and maintaining multiplicative files and dockets. Similarly, joint
18 administration will simplify the supervision of the administrative aspects of the PFI Case and the
19 LLC/LP Cases by the Office of the United States Trustee for Northern District of California.
20           In addition, the relief requested will not adversely affect creditors’ rights as the relief

21 requested by this Application is only procedural, seeking only administrative, and not substantive,
22 consolidation of the LLC/LP Debtors’ estates with the PFI’s estate. Moreover, if necessary to file
23 claims, each creditor may still file its claim against a particular estate. In fact, the reduced costs
24 that will result from the joint administration of these cases will inure to the benefit of all creditors.
25           Furthermore, in this district, Courts have routinely permitted the joint administration of

26 affiliated debtors’ chapter 11 cases, such as these, for procedural purposes. See, e.g., In re
27 Professional Financial Investors, Inc., Case No. 20-30604 Bankr. N.D. Cal. July 27, 2020 [Dkt.
28 No. 12]; In re Wrap Media, LLC, Case No. 16-31325 Bankr. N.D. Cal. Dec. 10, 2016) [Docket
    SMRH:4851-4163-6818.7
                                                       -9-
Case:120920
       20-30604 Doc#        293    Filed: 12/16/20     Entered: 12/16/20 16:11:07          Page 973ZL-319169
                                                                                                  of
                                               16
  1 No. 39]; In re Santa Cruz Berry Farming Company, LLC, Case No. 15-51771 (Bankr. N.D. Cal.
  2 June 17, 2015) [Docket No. 64]; In re Clement Support Services, Inc., Case No. 15-50794 (Bankr.
  3 N.D. Cal. Mar. 17, 2015) [Docket No. 41]. Accordingly, PFI respectfully requests that the court
  4 jointly administer each of the LLC/LP Cases under the case number assigned to the PFI Case.
  5 (a)      Cause Exists to Temporarily Suspend the Bar Date

  6          Bankruptcy Rule 3003(c)(3) provides that the Court shall fix the time within which proofs

  7 of claim must be filed in a chapter 11 case “and for cause shown may extend the time within
  8 which proofs of claim or interest may be filed.” Fed. R. Bankr. P. 3003(c)(3); see also Prestige
  9 Ltd. P’ship. v. E. Bay Car Wash Partners (In re Prestige P’ship.), 234 F.3d 1108, 1118 (9th Cir.
 10 2000) (stating that Bankruptcy Rule 3003(c)(3) requires the bankruptcy court to fix the time
 11 within which a proof of claim may be filed; In re Smartt Constr. Co., 138 B.R. 269, 271 (D. Colo.
 12 1992) (stating that Bankruptcy Rule 3003 “expressly authorizes the bankruptcy court to extend the
 13 time for filing proofs of claim” in chapter 11 cases). Additionally, Bankruptcy Local Rule 3003-1
 14 provides that the deadline for non-government unit creditors to file proofs of claim shall be 90
 15 days after the initial date set for the section 341(a) meeting of creditors “[u]nless otherwise
 16 ordered by the Court[.]” BLR 3003-1.
 17          Cause exists to temporarily suspend the Bar Date and extend the deadline for creditors of

 18 the LLC/LP Debtors to file proofs of claim beyond the time proscribed by Bankruptcy Local Rule
 19 3003-1 in light of the fact that the LLC/LP Debtors have yet to file their Schedules and the likely
 20 concerns many of the LLC/LP Debtors’ creditors will have about filing proofs of claim by the
 21 anticipated Bar Date. According to the LLC/LP Debtors’ books and records, they likely have a
 22 total of several hundred creditors, many of whom are believed to be elderly and may require
 23 assistance in filing proofs of claim. The Original Debtors and their counsel received numerous
 24 inquiries from individual creditors and potential claimants of the Original Debtors regarding the
 25 claims filing process and expressing concern about their ability to file a claim, if necessary, before
 26 the deadline that was originally set in the PFI Case. The LLC/LP Debtors believe they will
 27 receive similar inquiries from their creditors and potential claimants. Further, due to the
 28 substantial overlap among creditors of the Original Debtors and LLC/LP Debtors, a temporary
     SMRH:4851-4163-6818.7
                                                     -10-
Case:120920
      20-30604 Doc#          293   Filed: 12/16/20   Entered: 12/16/20 16:11:07        Page 1073ZL-319169
                                                                                                of
                                                16
  1 suspension of the Bar Date for creditors of the LLC/LP Debtors, which has already been granted
  2 for creditors of the Original Debtors, will allow a single Bar Date and significantly reduce
  3 confusion among this group of creditors.
  4          To accommodate the anticipated concerns of the LLC/LP Debtors’ creditors, PFI and the

  5 LLC/LP Debtors wish to temporarily suspend the Bar Date. After the LLC/LP Debtors have filed
  6 their Schedules and have had a chance to work with their key creditor constituents to establish a
  7 reasonable Bar Date, the LLC/LP Debtors will file a subsequent motion to set a Bar Date.
  8          As such, cause exists to temporarily suspend the Bar Date for non-governmental creditors

  9 to file proofs of claim against the LLC/LP Debtors’ estates.
 10                                                    V.

 11                                 NO PRIOR REQUEST FOR RELIEF

 12          No previous application for the relief sought herein has been made to this or to any other

 13 court.
 14                                                   VI.

 15                                            CONCLUSION

 16          WHEREFORE, based on the arguments and authorities set forth above and the record in

 17 these jointly-administered cases, the PFI respectfully requests that the Court enter an order (i)
 18 directing the joint administration of the LLC/LP Cases for procedural purposes only, under the
 19 case number assigned to the PFI Case, including authorizing the Original Debtors and LLC/LP
 20 Debtors to file their monthly operating reports in a consolidated basis in the PFI Case and (ii)
 21 temporarily suspending the Bar Date and directing the LLC/LP Debtors to provide their creditors
 22 with notice of such action.
 23
 24
 25
 26
 27
 28
     SMRH:4851-4163-6818.7
                                                     -11-
Case:120920
      20-30604 Doc#          293   Filed: 12/16/20   Entered: 12/16/20 16:11:07        Page 1173ZL-319169
                                                                                                of
                                                16
  1 Dated: December 16, 2020
  2                                       SHEPPARD MULLIN RICHTER & HAMPTON LLP

  3
                                          By                           /s/ J. Barrett Marum
  4                                                                         ORI KATZ
                                                                    J. BARRETT MARUM
  5                                                                     MATT KLINGER
                                                                     GIANNA SEGRETTI
  6
                                                     Counsel for Original Debtors and Proposed Counsel for
  7                                                                     LLC/LP Debtors

  8
  9
      Dated: December 16, 2020
 10
                                          TRODELLA & LAPPING LLP
 11
 12                                       By                        /s/ Richard A. Lapping
                                                                   RICHARD A. LAPPING
 13
                                                      Conflicts Counsel for Original Debtors and Proposed
 14                                                          Conflicts Counsel for LLC/LP Debtors

 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
     SMRH:4851-4163-6818.7
                                                       -12-
Case:120920
      20-30604 Doc#          293   Filed: 12/16/20     Entered: 12/16/20 16:11:07     Page 1273ZL-319169
                                                                                               of
                                                16
  1                                             EXHIBIT A

  2
  3                                       Entity Name                                 Case No.
          1.    Professional Investors Security Fund I, A California Limited          20-30908
  4             Partnership
          2.    Professional Investors Sec Fund IV, A California Limited
  5             Partnership
  6                                                                                   20-30909
          3.    Professional Investors Security Fund VII, A California                20-30911
  7             Limited Partnership
          4.    Professional Investors Security Fund IX, A California                 20-30910
  8             Limited Partnership
          5.    Professional Investors Security Fund XII, A California                20-30912
  9
                Limited Partnership
 10       6.    Professional Investors Security Fund XIII, A California Limited       20-30913
                Partnership
 11       7.    Professional Investors Security Fund XIV, A California                20-30914
                Limited Partnership
 12       8.    Professional Investors Security Fund XV, A California
                Limited Partnership                                                   20-30915
 13
 14       9.    Professional Investors Security Fund XVII, A California               20-30916
                Limited Partnership
 15       10.   Professional Investors Security Fund XVIII, A California              20-30917
                Limited Partnership
 16       11.   Professional Investors 20, LLC                                        20-30919
          12.   Professional Investors 21, LLC                                        20-30920
 17
          13.   Professional Investors 22, LLC                                        20-30922
 18       14.   Professional Investors 23, LLC                                        20-30923
          15.   Professional Investors 24, LLC                                        20-30924
 19       16.   Professional Investors 25, LLC                                        20-30925
          17.   Professional Investors 26, LLC                                        20-30927
 20       18.   Professional Investors 27, LLC                                        20-30928
 21       19.   Professional Investors 29, LLC                                        20-30929
          20.   Professional Investors 30, LLC                                        20-30930
 22       21.   Professional Investors 32, LLC                                        20-30934
          22.   Professional Investors 33, LLC                                        20-30935
 23       23.   Professional Investors 34, LLC                                        20-30936
          24.   Professional Investors 35, LLC                                        20-30937
 24       25.   Professional Investors 36, LLC                                        20-30938
 25       26.   Professional Investors 37, LLC                                        20-30939
          27.   Professional Investors 40, LLC                                        20-30940
 26       28.   Professional Investors 41, LLC                                        20-30941
          29.   Professional Investors 46, LLC                                        20-30942
 27
 28
     SMRH:4851-4163-6818.7
                                                     -1-
Case:120920
      20-30604 Doc#          293   Filed: 12/16/20   Entered: 12/16/20 16:11:07   Page 1373ZL-319169
                                                                                           of
                                                16
  1                                               EXHIBIT B

  2                                            (Proposed Order)

  3                                UNITED STATES BANKRUPTCY COURT

  4               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

  5 In re                                                   Case No. 20-30604

  6 PROFESSIONAL FINANCIAL                                  (Jointly administered)
      INVESTORS, INC., et al.
  7
                     Debtors.                               Chapter 11
  8
                                                            [PROPOSED] ORDER DIRECTING THE
  9                                                         (I) JOINT ADMINISTRATION OF
                                                            CHAPTER 11 CASES AND (II)
 10                                                         TEMPORARY SUSPENSION OF
                                                            DEADLINE FOR FILING PROOFS OF
 11                                                         CLAIM

 12                                                         [No Hearing Required]

 13
 14
             The Court having considered the Ex Parte Application Requesting (I) Joint Administration
 15
      of Chapter 11 Cases and (II) Temporary Suspension of Deadline for Filing Proofs of Claim (the
 16
      “Application”) filed by the debtor and debtor-in-possession, Professional Financial Investors, Inc.
 17
      (“PFI”), on December 16, 2020, as Docket No. __, seeking an order directing (i) the joint
 18
      administration of the above-captioned jointly-administered chapter 11 case with the chapter 11
 19
      cases of the PFI affiliates listed on Exhibit A to the Application, (collectively, the “LLC/LP
 20
      Debtors” and, together with PFI and Professional Investors Security Fund, Inc., the “Debtors”) and
 21
      (i) the temporary suspension of the deadline for non-government creditors to file proofs of claim
 22
      against the LLC/LP Debtors, the declaration and other pleadings filed in support of the
 23
      Application, and all pleadings and evidence of record in this case,
 24
             IT IS HEREBY ORDERED THAT:
 25
             1.      The Application is GRANTED.
 26
             2.      The chapter 11 cases of the LLC/LP Debtors shall be jointly administered for
 27
      procedural purposes only under the chapter 11 case of PFI, Case No. 20-30604.
 28
     SMRH:4851-4163-6818.7
                                                      -2-
Case:120920
      20-30604 Doc#          293   Filed: 12/16/20    Entered: 12/16/20 16:11:07       Page 1473ZL-319169
                                                                                                of
                                                16
  1           3.      The caption of the jointly administered cases shall read as follows:

  2                                UNITED STATES BANKRUPTCY COURT

  3                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

  4                                                           )     Case No. 20-30604____
             In re:                                           )     (Jointly Administered with Case
  5                                                           )     Nos. 20-30908, 20-30909, 20-
             PROFESSIONAL FINANCIAL                           )     30910, 20-30911, 20-30912, 20-
  6          INVESTORS, INC., et al..                         )     30913, 20-30914, 20-30915, 20-
                                                              )     30916, 20-30917, 20-30919, 20-
  7                                 Debtors.                  )     30920, 20-30922, 20-30923, 20-
                                                              )     30924, 20-30925, 20-30927, 20-
  8                                                           )     30928, 20-30929, 20-30930, 20-
                                                              )     30934, 20-30935, 20-30936, 20-
  9                                                           )     30937, 20-30938, 20-30939, 20-
                                                              )     30940, 20-30941, 20-30942)
 10                                                           )
                                                              )      Chapter 11
 11                                                           )
                                                              )     [PLEADING TITLE]
 12                                                           )
                                                              )     [Hearing Information]
 13                                                           )

 14           4.      Except as provided here, the caption page for all pleadings, notices, and orders,

 15 filed in any of the LLC/LP Debtors bankruptcy cases shall be filed in Case No. 20-30604. The
 16 docket for case number Case No. 20-30604 shall be designated as the single pleadings docket for
 17 all pleadings with respect to these jointly administered cases.
 18           5.      Absent further order of the Court, each of the LLC/LP Debtors shall separately file

 19 its own top 20 list of unsecured creditors, creditor mailing matrix, list of equity security holders,
 20 schedules of assets and liabilities, statements of financial affairs in its respective case, and each
 21 shall maintain its own claims register.
 22           6.      The Debtors may file monthly operating reports and any post-effective date

 23 quarterly operating reports on a consolidated bases for the jointly-administered Debtors; provided,
 24 however, that income and disbursements shall be tracked and broken out on a Debtor-by-Debtor
 25 basis.
 26           7.      Proofs of claims shall be filed in each case in which the filing creditor is asserting a

 27 claim, and identify in the caption the name of the LLC/LP Debtor against which such claim is
 28 asserted.
     SMRH:4851-4163-6818.7
                                                       -3-
Case:120920
      20-30604 Doc#          293   Filed: 12/16/20     Entered: 12/16/20 16:11:07         Page 1573ZL-319169
                                                                                                   of
                                                16
  1          8.      The deadline for non-governmental unit creditors to file proofs of claim against the

  2 LLC/LP Debtors’ estates (the “Bar Date”) is temporarily suspended.
  3          9.      The LLC/LP Debtors shall file a subsequent motion seeking approval of a specific

  4 new bar date for non-governmental unit creditors to file proofs of claim.
  5          10.     The LLC/LP Debtors are further directed to provide notice via U.S. mail of the

  6 temporary suspension of the Bar Date to all non-governmental creditors listed in the mailing
  7 matrix for their respective bankruptcy case by serving such creditors with a copy of this order.
  8                                       *** END OF ORDER ***

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
     SMRH:4851-4163-6818.7
                                                     -4-
Case:120920
      20-30604 Doc#          293   Filed: 12/16/20   Entered: 12/16/20 16:11:07       Page 1673ZL-319169
                                                                                               of
                                                16
